                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

SALLY WADE,                       :
     Plaintiff,                   :
                                  :
v.                                :   Case No. 3:16-cv-2041(RNC)
                                  :
ELECTRIC BOAT CORP.,              :
     Defendant.                   :

                           RULING AND ORDER

     Plaintiff Sally Wade brings this action against her former

employer, Electric Boat Corporation (“Electric Boat”), for

discrimination on the basis of her religion and her perceived

disability in violation of Title VII of the Civil Rights Act,

the Americans with Disabilities Act (“ADA”), the Rehabilitation

Act (“RA”), and the Connecticut Fair Employment Practices Act

(“CFEPA”).   Defendant moves for summary judgment.   Oral

arguments on the motion were conducted on April 29, 2019.      For

reasons discussed below, defendant’s motion is granted.

I.   Background

     The undisputed facts are as follows.     Electric Boat, which

designs and builds nuclear submarines for the U.S. government,

hired plaintiff in 1990.    As of February 2016, she and her

husband, Daniel Wade, were both employed with Electric Boat as

Structural Design Senior Specialists.    Plaintiff required a

security clearance at the “secret” level.




                                  1
     The Naval Undersea Warfare Center (“NUWC”) is the U.S.

Navy’s research and development center for submarines and

similar systems.   NWUC has a division in Newport, Rhode Island.

On February 24, 2016, Mr. Wade sent an email to Brandon

Schopflin, a NUWC employee, and copied plaintiff on the email.

The email stated in relevant part:

          I spoke with some coworkers here at Electric Boat to
     get your contact information.
          I called you on 2/9/16, I had some questions for you
     regarding pulsed electromagnetic radio frequencies.
          My Wife Sally Wade and I have worked at Electric Boat
     Corp for the past 26 years and 21 years. We are both
     Structural Senior Design and Senior Specialists. We are
     hard working dedicated employees.
          On Sunday[,] January 31st[,] 2016 we both experienced
     very powerful pulsed microwave frequencies and have been
     bombarded with them ever since. We are now dreadfully
     aware and educated of the [e]ffects of Radio Frequencies
     [(“RF”)] used in weaponry. We have had many physical
     ailments from the RF.
          We want to know what we can do to protect ourselves
     from the frequencies and how it came to be that we are
     targeted with these sophisticated weapons.

Mr. Wade provided contact information for himself and plaintiff.

     On February 26, Schopflin forwarded the email to two other

NWUC employees, Carlos Lopes and Robert Gregory.   Gregory

forwarded the email to additional NWUC employees, writing that

Mr. Wade’s email raised “the sort of statements/concerns that

the [Washington Navy Yard] shooter had while in Newport.”    One

of the recipients forwarded it to Stephen White, an Electric

Boat employee, who circulated it to security personnel at

Electric Boat.   Electric Boat’s Manager of Security, Kyle

                                 2
Snurkowski, noted in an email, “We need to take some quick

action I think with these two people.”   While the comparison to

the Washington Navy Yard shooter was first raised by a NWUC

employee, it was also a concern for Electric Boat Director of

Security Vincent Lisi, who had investigated that mass-shooting

incident while employed with the Federal Bureau of

Investigation. 1

     Lisi ordered Louis Heller to commence a security

investigation on February 26, 2016.   Plaintiff does not dispute

that Electric Boat had a duty to investigate the Navy’s concerns

regarding Mr. Wade’s email.   Lisi also had plaintiff and Mr.

Wade’s security badges disabled so they could not access the

facility.   Plaintiff was placed on unpaid leave the next day.

     Heller interviewed several witnesses between February 26

and 29, including plaintiff and her husband.   Plaintiff stated

in her interview that she and her husband

     think that we are being followed by vehicles without
     registration plate lights or obscured registration plates.
     We feel that [our former neighbor] is using RF on us.
     Twice, I’ve thought that I might have felt these RF while
     at work. I later dismissed my feeling and attributed it to
     nearby machines or a train going by. I have many health


1 Plaintiff indicates that she lacks sufficient information to
agree or disagree with defendant’s statement, supported by
Lisi’s affidavit, of this fact. Plaintiff has not provided any
evidence contradicting this statement and it is supported by the
record. Accordingly, it is deemed admitted. D. Conn. L. Civ.
R. 56(a)(3); see N.Y. State Teamsters Conference Pension & Ret.
Fund v. Express Servs., Inc., 426 F.3d 640, 649 (2d Cir. 2005).
                                 3
     issues that I feel are attributed to [my former neighbor’s]
     actions.

     Electric Boat Medical Director Dr. Robert Hurley

interviewed plaintiff and her husband on February 29, 2016.     Dr.

Hurley noted that plaintiff claimed to be subjected to

electromagnetic pulse waves, manifesting in physical symptoms,

and that she and her husband had purchased an RF detector.     In

Dr. Hurley’s view, plaintiff’s thought process was not logical,

her judgment and insight were poor, and she showed signs of

paranoia and delusions.   Plaintiff told Dr. Hurley that she was

not open to counseling, did not believe in medical science, and

was very religious.   Dr. Hurley told plaintiff she would need to

undergo a psychiatric evaluation to determine whether she

suffered from a treatable condition resulting in paranoia and

delusions.   Plaintiff agreed to surrender her badge and submit

to an evaluation by a company-appointed psychiatrist.

     Drs. Jamison Rogers and Wade Myers, who are not employed by

Electric Boat, evaluated plaintiff on August 9, 2016.    Dr.

Rogers additionally interviewed plaintiff by phone on August 26,

2016.   The evaluators issued a report on October 4, 2016,

diagnosing plaintiff with Generalized Anxiety Disorder and Major

Depressive Disorder, Recurrent Episode, Mild.   They determined

that plaintiff could perform the essential functions of her job.

However, they issued several recommendations for treatment and


                                 4
indicated that two would be required for plaintiff to be

medically cleared to return to work: treatment with a

psychotherapist and treatment with a general adult psychiatrist.

They specified that plaintiff should be permitted time off to

attend outpatient mental health appointments during the week.

     Dr. Hurley discussed the report and its conclusions with

plaintiff around October 21.    Plaintiff ultimately refused the

required treatment, saying it went against her religious

beliefs.   She initiated this lawsuit in December 2016.

     In May 2017, plaintiff sent a letter to Senior Manager of

Human Resources Douglas Baker requesting that she be permitted

to meet with a pastor for “spiritual counseling” as opposed to

treating with a psychiatrist.    After receiving no response,

plaintiff submitted her resignation on July 21, 2017.

     On September 21, 2017, counsel for Electric Boat sent a

letter to plaintiff’s counsel.    The letter stated that after

plaintiff’s May 2017 letter, Electric Boat reached out to Dr.

Rogers, who indicated that counseling with a pastor was

insufficient.   Rather, psychotherapy with a licensed provider

remained a requirement.   However, defendant’s letter noted that

Dr. Rogers had removed the additional requirement of treatment

with a psychiatrist and that Dr. Rogers had suggested a faith-

based psychotherapy practice, Charis Counseling Centers

(“Charis”), and indicated that treatment with that practice

                                  5
would satisfy the requirement.    Electric Boat reiterated this

offer and/or asked for alternative proposals on October 20,

2017; November 6, 2017; January 16, 2018; January 25, 2018;

February 1, 2018; and February 5, 2018.    Plaintiff’s counsel

responded on October 20, 2017 and February 5, 2018, rejecting

the offer of counseling at Charis without explanation.

Accordingly, plaintiff was never medically cleared to return to

work at Electric Boat.

II.    Legal Standard

      “Summary judgment is proper only when, construing the

evidence in the light most favorable to the non-movant, ‘there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.’”    Doninger v. Niehoff,

642 F.3d 334, 344 (2d Cir. 2011) (quoting Fed. R. Civ. P.

56(a)).    The non-moving party may defeat summary judgment by

pointing to a genuine dispute of material fact, but may not do

so through conclusory allegations, unsubstantiated speculation,

or inadmissible evidence.    See F.D.I.C. v. Great Am. Ins. Co.,

607 F.3d 288, 292 (2d Cir. 2010); Ehrens v. Lutheran Church, 385

F.3d 232, 235 (2d Cir. 2004).    “The mere existence of a

scintilla of evidence in support of the [non-movant’s] position”

is not enough to prevent summary judgment.    Anderson v. Liberty

Lobby, 477 U.S. 242, 252 (1986).



                                   6
III. Discussion

     The complaint is not a model of clarity as to the nature of

the claims asserted, but plaintiff appears to assert:

(1) discrimination on the basis of religion in violation of

Title VII and the CFEPA; (2) discrimination on the basis of

perceived disability in violation of the ADA, RA, and CFEPA; (3)

retaliation for “supporting her husband” and for “opposing

unlawful employment practices” in violation of the CFEPA; (4)

intentional infliction of emotional distress; and (5) violation

of the Connecticut public policy favoring marriage.   The

complaint alleges two adverse employment actions by Electric

Boat: (a) placing plaintiff on unpaid leave on February 27, 2016

and (b) refusing to reinstate her unless she submitted to the

required treatment. 2


2 Plaintiff attempts to allege additional adverse employment
actions in her response to defendant’s motion for summary
judgment. Plaintiff may not raise new claims in her responsive
briefing. See Greenidge v. Allstate Ins. Co., 446 F.3d 356, 361
(2d Cir. 2006) (upholding the district court’s decision not to
consider an argument raised for the first time in the party’s
opposition to summary judgment because “a district court does
not abuse its discretion when it fails to grant leave to amend a
complaint without being asked to do so”); 5 Charles Alan Wright
& Arthur R. Miller, Federal Practice and Procedure § 1183 n.9
(3d ed. 2004) (“An opposition to a summary judgment motion is
not the place for a plaintiff to raise new claims.”). The
complaint raises only the two adverse employment actions named
above. The complaint also states that “defendant’s aforesaid
actions constituted a termination of the plaintiff’s employment
because of her husband, through no fault of her own.” However,
on the date of the complaint, December 13, 2016, plaintiff had
been placed on leave, not terminated. Accordingly, this
                                7
       a. Religious Discrimination

     Title VII forbids employment discrimination “because of” an

individual’s religion.   42 U.S.C. § 2000e-2(a).   “It is

axiomatic that mistreatment at work, . . . [including] through

such concrete deprivations as being fired or being denied a

promotion, is actionable under Title VII only when it occurs

because of an employee’s . . . protected characteristic.”    Brown

v. Henderson, 257 F.3d 246, 252 (2d Cir. 2001) (emphasis added)

(citing Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75,

79-80 (1998)).   E.g., Valenzisi v. Stamford Bd. of Educ., 948 F.

Supp. 2d 227, 238 n.9 (D. Conn. 2013).

     To establish a prima facie case of discrimination under

Title VII, the plaintiff “must show that: 1) [she] belonged to a

protected class; 2) [she] was qualified for the position; 3)

[she] suffered an adverse employment action; and 4) the adverse

employment action occurred under circumstances giving rise to an

inference of discriminatory intent.”    Terry v. Ashcroft, 336

F.3d 128, 138 (2d Cir. 2003); see also Cutler v. Stop & Shop

Supermarket Co., 513 F. App’x 81, 82 (2d Cir. 2013) (citing

Terry in the context of religious discrimination).    The same

standard applies under the CFEPA.    Kaytor v. Elec. Boat Corp.,




reference to “termination” can only be a reference to the two
allegedly adverse employment actions already described.
                                 8
609 F.3d 537, 556 (2d Cir. 2010) (citing Craine v. Trinity

Coll., 791 A.2d 518, 531 (Conn. 2002)).

     Defendant does not contest that plaintiff satisfies the

first three requirements, at least as to the two adverse

employment actions stated above.       However, defendant disputes

that plaintiff can establish that either adverse employment

action “occurred under circumstances giving rise to an inference

of discriminatory intent.”   Terry, 336 F.3d at 138.      To satisfy

this prong, an employee can produce evidence showing that the

employee was treated “less favorably than a similarly situated

employee outside [her] protected group.”       Ruiz v. Cty. of

Rockland, 609 F.3d 486, 493 (2d Cir. 2010) (quoting Mandell v.

Cty. of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003)).       However,

plaintiff has not alleged, nor does the record reveal, any facts

demonstrating disparate treatment. 3     Accordingly, she must

instead satisfy the fourth prong either by “showing that the

employer’s stated reason for its employment action was pretext

to cover-up discrimination, or by otherwise creating a ‘mosaic’

of intentional discrimination by identifying ‘bits and pieces of

evidence’ that together give rise to an inference of

discrimination.”   Vega v. Hempstead Union Free Sch. Dist., 801


3 For this reason, plaintiff’s citation to the discussion of the
knowledge requirement in the disparate-treatment case E.E.O.C.
v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2032
(2015), is inapposite.
                                   9
F.3d 72, 87 (2d Cir. 2015) (citations omitted).    Because

plaintiff has failed to raise a genuine dispute of material fact

on this point, defendant is entitled to summary judgment.

     Plaintiff concedes that Lisi had no knowledge of her

religious beliefs when he had plaintiff’s security badge

disabled, instructed Heller to commence an investigation, and

referred plaintiff to Dr. Hurley for an evaluation.    She has not

adduced any evidence suggesting that any other initial

decisionmaker had knowledge of her religious beliefs.

Accordingly, the first adverse employment action - placing

plaintiff on unpaid leave on February 27, 2016 – did not

“occur[] under circumstances giving rise to an inference of

discriminatory intent” on the basis of plaintiff’s religion.

Terry, 336 F.3d at 138.

     Plaintiff’s argument regarding the other adverse employment

action, the refusal to reinstate her unless she submitted to the

required treatment, requires more comment but is similarly

unavailing.   Plaintiff made Dr. Hurley aware during the February

29, 2016 evaluation that she was very religious, did not believe

in medical science, and was not open to counseling.    Dr. Hurley

nevertheless ordered a psychiatric evaluation.    However,

plaintiff admitted during her deposition that she had no

evidence that Dr. Hurley harbored negative feelings toward her

because of her religious beliefs, though she stated that Dr.

                                10
Hurley “violated [her] religious beliefs . . . just by sending

me to the doctor.”   With no evidence that Dr. Hurley’s

motivation in doing so was because of her religious beliefs,

plaintiff cannot substantiate a prima facie case of religious

discrimination.   Even if she could, however, her claim would

still have to survive the burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).

     Under that framework, a plaintiff must first establish a
     prima facie case of discrimination, which causes the burden
     of production to shift to the defendant to offer a
     legitimate, nondiscriminatory rationale for its actions.
     If the defendant satisfies its burden of production, then
     the presumption raised by the prima facie case is rebutted
     and drops from the case, such that at the final stage, the
     plaintiff then has the opportunity to demonstrate that the
     proffered reason was not the true reason for the employment
     decision.

Kovaco v. Rockbestos-Surprenant Cable Corp., 834 F.3d 128, 136

(2d Cir. 2016) (alterations, internal quotation marks, and

footnote markers omitted).   Here, defendant has raised a

plausible nondiscriminatory rationale for Dr. Hurley’s decision

to refer plaintiff for a psychiatric evaluation: her statements

during his evaluation of her made him concerned that she was

paranoid and delusional.   As plaintiff has conceded, Electric

Boat is subject to national security requirements due to the

sensitive nature of its work, and plaintiff had a security

clearance at the “secret” level.     According to defendant, Dr.

Hurley’s decision was motivated by concerns about plaintiff’s


                                11
statements to him.   Therefore, even if plaintiff could make a

prima facie case for discrimination, the burden would shift back

to her “to demonstrate that the proffered reason was not the

true reason for the employment decision.”   Id.   Plaintiff has

offered no evidence tending to suggest that Dr. Hurley’s true

motivation was religious discrimination.

     Nor can she show that Drs. Rogers or Myers sought to

discriminate against her when they ordered treatment with a

psychotherapist and psychiatrist as a condition of her return to

work.   Plaintiff concedes that she has no evidence that Drs.

Rogers or Myers harbored any bias toward her due to her religion

or were influenced by her religion at all in forming their

diagnoses and evaluation.

     Finally, at oral argument and in the briefing, plaintiff

contends that she should have been permitted to attend

counseling with a pastor instead of a psychotherapist.    The

parties do not dispute that beginning in September 2017,

defendant told plaintiff that counseling with a pastor would be

insufficient and that she would need to be seen by a

psychotherapist, but that a faith-based psychotherapy practice

such as Charis was an option.   Plaintiff rejected that offer

without explanation, and did not provide any alternative

proposals even when pressed repeatedly, other than her initial



                                12
suggestion of counseling with a pastor. 4   Again, plaintiff

provides no evidence from which a jury could reasonably infer

discrimination on the basis of religion.    Furthermore, even if

she could make out a prima facie case, defendant has provided a

legitimate, nondiscriminatory rationale: it relied on the

professional advice and opinions of Drs. Rogers and Myers, who

asserted that plaintiff needed to attend counseling with a

licensed psychotherapist in order to be medically cleared to

return to work.   In doing so, defendant sought to be sensitive

to plaintiff’s religious views by noting a faith-based

psychotherapy practice she could attend.    Plaintiff has offered

no evidence to suggest that this rationale was pretextual.

     There is no evidence from which a jury could reasonably

infer that defendant discriminated against plaintiff based on

her religion, and there are no genuine disputes of material fact




4 Plaintiff clarified in her April 5, 2018 deposition that her
opposition to Charis arose from her research of their website.
She found that the personnel at the locations closest to her
house lived personal lives with which she disagreed and that
they appeared oriented toward Catholicism, which did not comport
with her beliefs. She also said that the Charis location that
most closely aligned with her faith was over an hour away.
However, she does not dispute that she never communicated these
concerns to Electric Boat during the period in question. This
is significant in part because the failure to provide an
alternative to the purportedly Catholic services offered by
Charis was the primary evidence of discriminatory intent
identified by plaintiff’s counsel at oral argument.
                                13
for a jury to resolve.    Defendant is entitled to summary

judgment on this claim.

       b. Perceived Disability Discrimination

     The ADA forbids employers from “discriminat[ing] against a

qualified individual on the basis of disability in regard to job

application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.”   42 U.S.C. §

12112(a).   The CFEPA contains comparable language.   Conn. Gen.

Stat. § 46a-60(b)(1).    The RA mandates that employers receiving

federal financial assistance not discriminate against an

“otherwise qualified individual with a disability . . . solely

by reason of her or his disability.”   29 U.S.C. § 794(a). 5




5 However, the RA also requires that courts use the same
standards “to determine whether this section has been violated
in a complaint alleging employment discrimination” as under the
ADA. 29 U.S.C. § 794(d). The discrepancy between the “solely
because of” standard of § 794(a) and the lower ADA standard for
employment cases under § 794(d) has created some confusion. The
Second Circuit recently held that in employment discrimination
RA cases, the ADA’s causation standard applies. Natofsky v.
City of New York, No. 17-2757, 2019 WL 1715951, at *5 (2d Cir.
Apr. 18, 2019). The Second Circuit also clarified what the ADA
standard is, holding that the ADA uses a “but-for” causation
standard, rather than the “mixed-motive” test previously
employed in this Circuit. Id. at *6-9. Accordingly, “a
plaintiff alleging an employment discrimination claim under”
either the ADA or RA “must show that the plaintiff’s disability
was a but-for cause of the employer’s action, not the sole
cause.” Id. at *1.
                                 14
     Under the ADA, the term “disability” includes “a physical

or mental impairment that substantially limits one or more major

life activities,” as well as “being regarded as having such an

impairment.”   42 U.S.C. § 12102(1).   The RA incorporates the

ADA’s definition of disability.    29 U.S.C. § 705(20)(B).   The

CFEPA includes in the definition of “mental disability” being

“regarded as having one or more mental disorders.”    Conn. Gen.

Stat. § 46a-51(20).    The CFEPA definition is broader than that

under the ADA and RA because it does not include a

“substantially limits” requirement.    See Beason v. United Techs.

Corp., 337 F.3d 271, 277 (2d Cir. 2003).

     Courts analyzing claims of intentional discrimination under

the ADA, RA, and CFEPA employ the McDonnell Douglas burden-

shifting framework.    See Reg’l Econ. Cmty. Action Program, Inc.

v. City of Middletown, 294 F.3d 35, 48 (2d Cir. 2002) (ADA and

RA), superseded by statute on other grounds; Stoffan v. S. New

Eng. Tel. Co., 4 F. Supp. 3d 364, 373 (D. Conn. 2014) (ADA and

CFEPA).   The plaintiff must first establish a prima facie case

of discrimination.    Reg’l Econ., 294 F.3d at 49.

     [T]o establish a prima facie case under the ADA, a
     plaintiff must show by a preponderance of the evidence
     that: (1) his employer is subject to the ADA; (2) he was
     disabled within the meaning of the ADA; (3) he was
     otherwise qualified to perform the essential functions of
     his job, with or without reasonable accommodation; and (4)
     he suffered adverse employment action because of his
     disability.


                                  15
McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013)

(emphasis added) (quoting Sista v. CDC Ixis N. Am., Inc., 445

F.3d 161, 169 (2d Cir. 2006)).   If the plaintiff satisfies the

prima facie burden, then the burden shifts under the McDonnell

Douglas framework laid out above.     Reg’l Econ., 294 F.3d at 49.

     Defendant does not disagree that plaintiff can satisfy the

first or third McMillan factors, but it disputes that she can

fulfill the second and fourth factors.    Defendant argues, first,

that plaintiff cannot make a prima facie case for discrimination

under the ADA or RA because she has not shown that defendant

regarded her as disabled within the meaning of the ADA. 6   The

parties agree that the “major life activity” impacted by

plaintiff’s perceived disability is the ability to work.    See 29

C.F.R. § 1630.2(i)(1)(i).   Defendant argues that plaintiff

cannot show that defendant perceived her as unable to work to a

significant enough degree to satisfy the ADA.    In support of

this claim, defendant cites Graham v. Boehringer Ingelheim

Pharm., Inc., 451 F. Supp. 2d 360 (D. Conn. 2006).

     Defendants fail to recognize, however, that Graham predates

the ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat.

3553 (2008).   That Act added “[r]ules of construction regarding




6 Defendant’s argument on this point hinges on the ADA’s
“substantially limits” requirement, and therefore does not apply
to the CFEPA claim.
                                 16
the definition of disability” to the ADA, including that “[t]he

definition of disability in this chapter shall be construed in

favor of broad coverage of individuals under this chapter, to

the maximum extent permitted by the terms of this chapter.”     42

U.S.C. § 12102(4)(A).   Furthermore, “[t]he determination of

whether an impairment substantially limits a major life activity

shall be made without regard to the ameliorative effects of

mitigating measures.”   Id. § 12102(4)(E)(i).   With those

requirements in mind, and construing the facts in the light most

favorable to plaintiff, both alleged adverse employment actions

suggest that defendant regarded plaintiff as unable to work

without mitigating measures.   Accordingly, plaintiff has

satisfied the first three McMillan factors for all three

statutes.

     To make out a prima facie case, however, plaintiff still

must show that she “suffered adverse employment action because

of [her] disability.”   McMillan, 711 F.3d at 125 (emphasis

added).   In other words, she must show that her “disability was

a but-for cause of [defendant’s] action.”   Natofsky, 2019 WL

1715951, at *1; see also Green v. Cellco P’ship, 218 F. Supp. 3d

157, 162-63, 165 (D. Conn. 2016) (applying the ADA standard to a

CFEPA claim).   “A plaintiff establishes a prima facie case of

discrimination by demonstrating that he ‘suffered an adverse

employment action under circumstances giving rise to an

                                17
inference of discriminatory intent.’”    Cortes v. MTA N.Y.C.

Transit, 802 F.3d 226, 231 (2d Cir. 2015) (quoting Maraschiello

v. City of Buffalo Police Dep’t, 709 F.3d 87, 92 (2d Cir.

2013)).

     As for the first adverse action, plaintiff has not cited,

and the record does not reveal, any evidence suggesting

“circumstances giving rise to an inference of discriminatory

intent.”   Id.   Rather, the record shows that the decision to

place plaintiff on unpaid leave was made out of concern for

security – a concern that was first raised by personnel at NWUC,

not defendant’s employees.    At her deposition, plaintiff agreed

with the statements that “Electric Boat, being a defense

contractor, would have a duty to investigate when the Navy

passe[d] on to [Electric Boat] their concerns about [plaintiff’s

husband’s] email and what it potentially might mean” and that

“Electric Boat had a legitimate reason to investigate this.”

There is no evidence to suggest that defendant previously

regarded plaintiff as disabled or that they made this decision

because of her perceived disability.    Even if the Court were to

infer discrimination on the basis that it was plaintiff’s

husband, not plaintiff, who wrote the email, defendant has

provided a legitimate, non-discriminatory rationale: the stated

security concerns.    Plaintiff has failed to meet her burden to

show that this reason is mere pretext.    Kovaco, 834 F.3d at 136.

                                 18
     At oral argument, plaintiff’s counsel argued that the “very

abrupt” manner in which Lisi placed plaintiff on unpaid leave

was evidence that would permit a factfinder to infer

discriminatory intent.   Given plaintiff’s concession that

defendant had a legitimate reason, and, indeed, a duty, to

investigate the email as it related to plaintiff, no reasonable

juror could conclude that the haste with which defendant

investigated, or the precautionary measures defendant took while

investigating, were evidence of discriminatory intent.

     Nor is there a triable issue of fact on this point.     Other

than the fact that it was her husband who wrote the email, the

only evidence plaintiff cites is an email from Matthew Dignazio

on February 26, 2016.    Dignazio is, according to his email

signature, an Engineering Specialist.    He noted that plaintiff’s

husband was having issues with a neighbor and concluded that

“[t]here is no risk at work.”    A non-security employee’s

statement that defendant’s husband did not pose a risk is

insufficient to create a triable issue of fact that the security

personnel’s decision to place plaintiff on leave was motivated

not by their own and NWUC’s security concerns, but rather by a

desire to discriminate against her based on her perceived

disability.   The causal chain is too attenuated.

     As for second adverse employment decision, requiring

plaintiff to submit to psychotherapy before returning to work,

                                 19
the Court arguably could infer that defendant required her to

submit to psychotherapy because of her perceived disability.

Yet defendant has provided a legitimate, non-discriminatory

rationale for this action: it was deferring to the judgment of

mental health professionals, who were not Electric Boat

employees.    “Any reasonable company would be concerned about its

own exposure to liability . . . should it choose to overrule an

independent mental health expert whom the company asked to

perform a fitness for duty evaluation of a company employee.”

Graham, 451 F. Supp. 2d at 369.    Plaintiff has not provided any

evidence suggesting that the proffered reason is pretextual.

Kovaco, 834 F.3d at 136.

     Because plaintiff has not met her burden to establish

perceived disability discrimination under the ADA, RA, or CFEPA,

defendant’s motion for summary judgment is granted as to those

claims.

          c. Retaliation

     The complaint alleges that defendant retaliated against

plaintiff “for supporting her husband,” but does not specify how

plaintiff supported her husband, how defendant retaliated

against her, or under what statute plaintiff brings this claim.

The complaint also alleges that defendant retaliated against her

“for opposing unlawful employment practices” in violation of the

CFEPA.    Plaintiff claims in her opposition to summary judgment

                                  20
that these claims were brought under both Title VII and the

CFEPA.   In fairness to both parties, I will treat the claims as

being raised under both statutes but will also treat defendant’s

motion as moving for summary judgment under either statute. 7

     A prima facie case of retaliation under either Title VII or

the CFEPA requires plaintiff to establish four elements:

“(1) participation in a protected activity; (2) that the

defendant knew of the protected activity; (3) an adverse

employment action; and (4) a causal connection between the

protected activity and the adverse employment action.”   McMenemy

v. City of Rochester, 241 F.3d 279, 282–83 (2d Cir. 2001) (Title

VII); see also Ayantola v. Bd. of Trs. of Tech. Colls., 976 A.2d

784, 788 (Conn. App. Ct. 2009) (quoting McMenemy, 241 F.3d at

282-83) (CFEPA).

     Under Title VII, it is “unlawful for an employer to

retaliate against an individual because she ‘opposed any

practice’ made unlawful by Title VII . . . [or] because she

‘made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under’ Title




7 Defendant’s arguments, which relate to the CFEPA, are equally
applicable to Title VII, because “[t]he standards governing
. . . retaliation . . . under CFEPA are the same as those
governing Title VII.” Martinez v. State of Conn., State
Library, 817 F. Supp. 2d 28, 55 (D. Conn. 2011) (citing State v.
Comm’n on Human Rights & Opportunities, 559 A.2d 1120 (Conn.
1989)) (other citations omitted).
                                21
VII.”   Littlejohn v. City of New York, 795 F.3d 297, 316 (2d

Cir. 2015); see also Martinez v. Premier Maint., Inc., 197 A.3d

919, 937 (Conn. App. Ct. 2018) (noting that under the CFEPA,

“[t]he term protected activity refers to action taken to protest

or oppose statutorily prohibited discrimination” (quoting

Jarrell v. Hosp. for Special Care, 626 F. App’x 308, 311 (2d

Cir. 2015))).   The complaint alleges that plaintiff engaged in

the protected activities of “supporting her husband” and

“opposing unlawful employment practices.”   Plaintiff states in

her opposition papers that her retaliation claim relates to the

“protected activity” of opposing discriminatory employment

practices against her husband.   Plaintiff provides no further

detail as to how she allegedly opposed discriminatory employment

practices against her husband or even what those allegedly

discriminatory employment practices were.   Plaintiff’s

retaliation claim fails as a matter of law because she has not

met her prima facie burden. 8


8 The complaint could arguably be interpreted to suggest that
defendant retaliated against plaintiff for filing her CHRO
complaint. However, plaintiff does not make that argument with
regard to either of the alleged adverse actions described in the
complaint. Her opposition papers open the section on
retaliation by stating that she “claims retaliation for opposing
a discriminatory employment practice against her husband.”
Buried later in the section is a claim that “[t]he unreasonably
long time-line of the defendant’s fitness for duty process is
evidence of [Electric Boat]’s intent to retaliate against the
plaintiff after she filed her CHRO complaint in July, 2016.” As
noted above, plaintiff cannot raise a new alleged adverse
                                 22
       d. Remaining State-Law Claims

     Because the Court grants summary judgment to defendant on

all of plaintiff’s federal claims, the Court has discretion over

whether to exercise supplemental jurisdiction over the remaining

state-law claims.   See 28 U.S.C. § 1367(c)(3).   “Once a district

court’s discretion is triggered under § 1367(c)(3), it balances

the traditional ‘values of judicial economy, convenience,

fairness, and comity’ in deciding whether to exercise

jurisdiction.”   Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118,

122 (2d Cir. 2006) (citation omitted) (quoting Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 (1988)).    These factors will

usually “point toward declining to exercise jurisdiction over

the remaining state-law claims.”     Id. (quoting Cohill, 484 U.S.

at 350 n.7).   In this case, however, all four factors tip the

balance toward exercising supplemental jurisdiction.    Because

the claims can be easily dismissed, judicial economy and

convenience point toward exercising jurisdiction.    Because one

of the claims has been abandoned, fairness to defendant counsels



employment action in her opposition to summary judgment. Even
if she could, the proposed causality is unpersuasive. By her
own admission, plaintiff did not provide HIPAA authorization
until May 2016; she filed her CHRO complaint on July 25, 2016;
and the fitness for duty evaluation occurred on August 9 and 26,
2016. In other words, plaintiff claims that defendant caused an
unreasonable delay in her fitness-for-duty evaluation in
retaliation for her CHRO complaint, but the evaluation commenced
fifteen days after she filed the complaint. Her argument is
untenable.
                                23
in favor of resolving the claim now.   Finally, because the

remaining claim does not raise novel issues of state law,

principles of comity do not necessitate declining jurisdiction.

     First, the complaint alleges that defendant’s actions

constituted intentional infliction of emotional distress.      This

claim is untenable because plaintiff has not identified any

conduct that qualifies as “extreme and outrageous.”    E.g.,

Appleton v. Bd. of Educ. of Town of Stonington, 757 A.2d 1059,

1063 (Conn. 2000) (holding that summary judgment for defendants

was appropriate on intentional infliction of emotional distress

claim where defendants made condescending comments, had police

escort plaintiff from the property, subjected her to two

psychiatric examinations, forced her to take a suspension and

leave of absence, and forced her to resign).   “As the

defendant[’s] actions in the present case were not so atrocious

as to exceed all bounds usually tolerated by decent society,

[its] conduct is insufficient to form the basis of an action for

intentional infliction of emotional distress.”   Id.

     Plaintiff did not respond to defendant’s arguments on this

point in her opposition papers, but instead only responded in a

sur-reply after defendant argued that she had abandoned the

claim.   The sur-reply argues that where there are issues of

material fact concerning illegal discrimination, “the common law

tort claim should remain in the case for the fact-finder to

                                24
consider.”   For reasons discussed above, there are no disputes

of material fact related to plaintiff’s discrimination claims.

Even if there were, “[w]hether a defendant’s conduct is

sufficient to satisfy the requirement that it be extreme and

outrageous is initially a question for the court to determine.

Only where reasonable minds disagree does it become an issue for

the jury.”   Id. at 1062 (citation omitted) (citing Bell v. Bd.

of Educ., 739 A.2d 321 (Conn. App. Ct. 1999)).   Plaintiff’s

purported citation to the contrary does not support her point;

rather, in that case, the court held at the motion to dismiss

stage that an intentional infliction of emotional distress claim

remained plausible.   Khedr v. IHOP Rests., LLC, 197 F. Supp. 3d

384, 388 (D. Conn. 2016).   That does not change the fact that

this is initially a question for the Court.   The conduct that

plaintiff alleges to be outrageous plainly does not rise to the

level of creating a question for the jury.

     Second, the complaint alleges that “defendant’s aforesaid

actions constituted a termination of the plaintiff’s employment

because of her husband, through no fault of her own, in

violation of the public policy of the State of Connecticut

favoring the institution of marriage.”   Plaintiff does not

elaborate on this claim in any of her papers.

     This claim has been abandoned.   Defendants moved for

summary judgment on the claim; plaintiff failed to respond in

                                25
her opposition; defendant argued in its reply that she had

abandoned both this claim and the intentional infliction of

emotional distress claim; and plaintiff filed a sur-reply

arguing only that she has not waived or abandoned the

intentional infliction of emotional distress claim, and not

mentioning the public-policy claim.     “Where abandonment by a

counseled party is not explicit but such an inference may be

fairly drawn from the papers and circumstances viewed as a

whole, district courts may conclude that abandonment was

intended.”   Jackson v. Fed. Express, 766 F.3d 189, 196 (2d Cir.

2014).   I make that conclusion here.    Accordingly, defendant is

entitled to summary judgment on both of plaintiff’s remaining

state-law claims.

IV. Conclusion

     Defendant’s motion for summary judgment is granted.     The

Clerk may enter judgment and close the file.

     So ordered this 30th Day of September, 2019.

                                    ______/s/ RNC____________
                                    Robert N. Chatigny
                               United States District Judge




                                26
